KNOLL, J.,
concurs in the denial and assigns reasons.
[TI agree with the concurrence of Judge Bonin in the Fourth Circuit Court of Appeal and the concurrence of my colleague, Justice Crichton. I write separately to specifically inform the trial judge that we are not insensitive to the time constraints under which the district courts operate or to the frustrations caused by the back-strike process. Nevertheless, it is not our function to ignore the law. The dictates of Louisiana Code of Criminal Procedure article 799.1 are clear. Perhaps this law should be changed, but such must be the prerogative of the Legislature.
We, the judiciary, are all bound to follow and to respect the law, notwithstanding our disagreement with, or our dislike of, the particular law or precedent. The trial judge herein is a seasoned trial judge who has served the judiciary for several years with distinction. However, her decision to ignore the law in this instance sets a poor example for other less experienced judges. By this concurrence, I encourage and exhort the trial judge to lead, instead, by her good example and faithfulness to the dictates of the law in all situations, no matter how frustrating they may be, so that we do not have to revisit this error once again.